DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-6 of U.S. Application No. 16/323,538 filed on 02/06/2019 have been examined.
The amendment filed on 01/05/2021 has been entered and fully considered.
Terminal Disclaimer filed 01/05/2021 has been reviewed and approved on 01/11/20201
Claims 1-4 have been amended.
Claims 1-6 are pending in Instant Application.

Response to Arguments
In regards to the 112(f) interpretation: Applicant’s amendments and arguments with respect to claims 1 and 3-4 have been fully considered and are persuasive. The previous 112(f) interpretations to claims 1 and 3-4 have been withdrawn.
In regards to the specification objection: Applicant’s amendments and arguments with respect to the specification has been fully considered and are persuasive. The previous specification objection has been withdrawn.
In regards to the claim objections: Applicant’s amendments and arguments with respect to claims 1 and 4 
In regards to rejection under Double Patenting: Applicant’s filing of the Terminal Disclaimer with respect to claims 1 and 5-6 have been fully considered and are persuasive. The previous rejections under Double Patenting to claims 1 and 5-6 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 1-6 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claims 1-6 have been withdrawn.

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The closest prior art of record is Yoshio et al. [JP2014163419A], hereinafter referred to as Yoshio.
Yoshio discloses an energy regeneration device for regenerating energy of a working fluid, comprising: 	an actuator including a cylinder and a piston that is reciprocatable in the cylinder, the actuator being configured such that a volume of a cylinder fluid chamber delimited by the cylinder and the piston varies along with movement of the piston; 	an inertial fluid container including a first internal space that is configured to communicate with the cylinder fluid chamber, the inertial fluid container being configured to receive the working fluid that is discharged from the cylinder fluid chamber due to the movement of the piston; 	a low-pressure-side container including a second internal space that is set at a 
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious a controller including a processor configured to calculate a desired opening area of each of the high- pressure-side opening and the low-pressure-side opening for a case where the piston moves at a predetermined moving speed in such a direction as to reduce the volume of the cylinder fluid chamber, the desired opening area of each of the high-pressure-side opening and the low-pressure-side opening being calculated based on a duty ratio for controlling an open time of each of the low-pressure-side opening and the high- pressure-side opening in a predetermined period, a desired flow rate of the working fluid discharged from the cylinder fluid chamber, the desired flow rate being set in accordance with the moving speed of the piston, the discharge pressure obtained by the first pressure gauge, and the high-pressure-side pressure obtained by the second pressure gauge; and set the opening area of each of the high-pressure-side opening and the low-pressure-side opening to the desired opening area, and control an opening/closing operation of the second metering valve and the first metering valve in accordance with the duty ratio such that the low-pressure-side container and the high-pressure-side container are alternately selected as a destination with which the inertial fluid container communicates, to cause the working fluid to flow into the high-pressure-side container due to an inertial force that is generated in the first internal space of the inertial fluid container when the working fluid flows toward the low-pressure-side container, while causing the piston to move at the moving speed.
Claims 2-6 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662